                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



ANDRE RAMON CRAVER,                          No. 2:17-cv-0303 JAM CKD P

                  Plaintiff,

         v.

A. MOORE,
                                             ORDER & WRIT OF HABEAS CORPUS
                  Defendant.                 AD TESTIFICANDUM
                                      /

    Andre Ramon Craver, CDCR # V-52031, a necessary and material witness in a settlement
conference in this case on March 14, 2019, is confined in Mule Creek State Prison, 4001
Highway 104, Ione, California 95640, in the custody of the Warden. In order to secure this
inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate before Magistrate Judge Kendall J. Newman at
the U.S. District Court, Courtroom #25, 501 I Street, Sacramento, California 95814, on
Thursday, March 14, 2019, at 9:00 a.m.
    ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, to participate in a settlement
conference at the time and place above, until completion of the settlement conference or as
ordered by the court; and thereafter to return the inmate to the above institution.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison - Sacramento,
P.O. Box 290007, Represa, California 95671.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Mule Creek State Prison, P.O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before the United States
District Court at the time and place above, until completion of the settlement conference or as
ordered by the court and thereafter to return the inmate to the above institution. This inmate’s
legal property, relevant to the above entitled case, shall accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: December 26, 2018
                                                 _____________________________________
                                                 CAROLYN K. DELANEY
                                                 UNITED STATES MAGISTRATE JUDGE

13:crav0303.841
